FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA DEC -3 2019 |
Clerk, U.S. District and
_ Bankruptcy Courts
PRECIOUS OKEREKE, )
)
Plaintiff, )
) Civil Action No. 1:19-cv-03382 (UNA)
)
JEFFREY A. HOWARD, ef al., )
)
Defendants. )

MEMORANDUM OPINION

This matter is before the court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The court will grant the in forma pauperis
application and dismiss the case on the basis of lack of subject matter jurisdiction, see Fed. R. Civ.
P. 12(h)(3), failure to state a claim, see 28 U.S.C. § 1915(e)(2)(B)(ii), and judicial immunity, see
28 U.S.C. § 1915(e)(2)(B) (iii).

Plaintiff is a resident of Suffolk County, Massachusetts and sues: four judges for the United
States Court of Appeals for the First Circuit (‘First Circuit”), a magistrate judge and the chief
judge of the United States District Court for the District of Massachusetts (‘District of
Massachusetts”), and three attorneys, all of whom are located in Boston, Massachusetts. Plaintiff
provides a rambling list of various state and federal amendments, statues, rules, declarations, and
restatements, however, no relevant basis is provided to justify reliance on such legal authority.

The crux of plaintiffs claims is predicated on her profound disagreement with the decisions
and ultimate outcome of legal proceedings she filed in the District of Massachusetts, see Okereke
v. Uber Technologies, Inc., Nos. 16-cv-12487, 16-02372-H (D. Mass. docketed Dec. 7, 2016), and

appealed to the First Circuit, see Okereke v. Uber Technologies, Inc., No. 17-01896 (1st Cir.
|
docketed Mar. 12, 2019). Plaintiff is suing the judges and opposing counsel involved in this prior
litigation based on what she believes to be a “miscarriage of justice or error of law.” She disputes
an “unlawful verdict” which resulted in dismissal. She seeks monetary damages and requests that
this court to either accept transfer of her prior litigation and/or reopen the case and enter judgment
in her favor.

First, this court lacks subject matter jurisdiction! to review the decisions of another district
court. See 28 U.S.C. §§ 1331, 1332 (general jurisdictional provisions); United States v. Choi, 818
F. Supp. 2d 79, 85 (D.D.C. 2011) (citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C. 1986));
Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied, 513 U.S. 1150 (1995).
To the extent that plaintiff seeks transfer of her litigation, she must file a motion in her existing
litigation. See 28 U.S.C. § 1404.

Second, judges are absolutely immune from suits for money damages for “all actions taken
in the judge's judicial capacity, unless these actions are taken in the complete absence of all
jurisdiction.” Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993); see also Mireles v.
Waco, 502 U.S. 9, 9 (1991) (acknowledging that a long line of Supreme Court precedents have
found that a “judge is immune from a suit for money damages’); Caldwell v. Kagan, 865 F. Supp.
2d 35, 42 (D.D.C. 2012) (“Judges have absolute immunity for any actions taken in a judicial or
quasi-judicial capacity.”). “The scope of the judge's jurisdiction must be construed broadly where
the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978). Further,

“a judge will not be deprived of immunity because the action he took was in error, was done

 

' Plaintiff has also failed to demonstrate that the named defendants have minimum contacts with the District of
Columbia, and this court cannot exercise personal jurisdiction over any of the named defendants. See Federal Rule of
Civil Procedure 12(b)(2); see also International Shoe Co. v Washington, 326 U.S. 310, 316 (1945).

7
maliciously, or was in excess of his authority.” Jd.; see also Mireles, 502 U.S. at 11 (“[JJudicial
immunity is not overcome by allegations of bad faith or malice.”). In determining whether a judge
was acting in his judicial capacity, courts should look to the “nature of the act itself, i.e., whether
it is a function normally performed by a judge, and to the expectations of the parties, i.e., whether
they dealt with the judge in his judicial capacity.” Mireles, 502 U.S. at 12 (quoting Stump, 435
U.S. at 362). Plaintiff argues that the named judges acted in complete absence of jurisdiction, but
this argument lacks merit; the whole of the complaint relates to plaintiffs displeasure that the case
was not stayed for arbitration, and that the matter was eventually dismissed. These actions are
unequivocally judicial in nature.

Third, the complaint contains only general, conclusory allegations against all defendants.
The court “shall dismiss” an action in which a plaintiff is proceeding in forma pauperis “at any
time if the court determines that... (B) the action .. . (ii) fails to state a claim upon which relief
may be granted.” 28 U:S.C. § 1915(e)(2)(B)(ii). A court's sua sponte consideration of dismissal
the in forma pauperis statute is akin to evaluation of a motion to dismiss under Federal Rule of
Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be granted. The Federal
Rules of Civil Procedure require of a complaint is that it contain “ ‘a short and plain statement of
the claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice
of what the . . . claim is and the grounds upon which it rests.’ “ Bell Atl. Corp. v. Twombly, 550
U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)); Fed. R. Civ. P. 8(a). A
plaintiff must furnish “more than labels and conclusions” or “a formulaic recitation of the elements
of a cause of action.” Twombly, 550 U.S. at 555-56. To sufficiently state a claim upon which
relief can be granted, “a complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
3
Twombly, 550 U.S. at 570). A complaint is plausible on its face “when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” /gbal, 556 U.S. at 678. Even affording plaintiff “the benefit of all inferences
that can be derived from the facts alleged,” Kowal v. MCI Commc'ns Corp., 16 F.3d 1271, 1276
(D.C. Cir. 1994), the complaint fails to adequately state any civilly actionable claims or the
grounds upon which they rest.

For all of these reasons, plaintiff's complaint is subject to dismissal. An order consistent

wan Je
ic tog L—_
United va District Judge

with this memorandum opinion is issued separately.

 

Date: Novembei-e 5 2019
